 
Exhibit 10.3

    [seclogo.jpg]


TRANSPORTATION AGREEMENT




This Agreement for transportation of Goods (the “Agreement”) is made and entered
into effective the 28th day of Dec., 2005, (the “Effective Date”), by and
between PILGRIM’S PRIDE CORPORATION, a Delaware corporation (“Shipper”), and PAT
PILGRIM d/b/a  PAT PILGRIM FARMS, (“Carrier”).


R E C I T A L S:


WHEREAS, Carrier is an independent contractor engaged in the business of
transporting freight in intrastate and interstate commerce and desires to
provide motor contract carrier services to Shipper for the transportation of
chickens and other goods, which are considered general commodities (“cargo” or
“Commodities”) under Federal Highway Administration Permit No. _______________
issued to Carrier by the Federal Highway Administration Division of the
Department of Transportation a copy of which is attached hereto as Exhibit “1”
and made a part hereof, and


WHEREAS, Shipper desires Carrier from time to time to provide motor contract
carrier services of transportation, as set forth in Exhibit A attached hereto
and incorporated by reference herein, to Shipper’s customers of certain
Commodities sold by Shipper.


NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which the parties hereby acknowledge; Carrier and Shipper
agree as follows:


ARTICLE 1


Section 1.1 Subject to the terms and provisions hereof, Shipper agrees to tender
to Carrier an indeterminable number of Shipments (hereinafter defined) during
the term of this Agreement, but not less than three (3) per year, and Carrier
agrees to provide Suitable Equipment (hereinafter defined) to transport said
Shipments, provided the booking procedures set forth in Section 1.4 herein are
followed and Carrier agrees to transport such shipments in accordance with the
terms and conditions stated herein.
 
Section 1.2 A Shipment shall consist of a full trailer load of Commodities.
Suitable Equipment means (i) a refrigerated trailer that is at least 48 feet
long and 102 inches wide, that will haul a minimum of 45000 pounds gross weight
of product, with each said trailer being clean, insect and rodent free, odor
free, water tight and uncontaminated by prior use, not ever having been used for
transportation or storage of toxic chemicals of any kind, including, without
limitation, insecticides, rodenticides, and/or hazardous materials, substances
or chemicals, unless otherwise agreed upon in writing by waiver of specified
materials executed by Shipper’s Sr. Vice President of Quality Control and Vice
President of Risk Management, at Shipper’s sole discretion, prior to Shipment;
and (ii) a tractor power unit with sufficient power for towing the trailer, in
good operating condition and repair, and with a driver experienced in handling
the transportation of Commodities with such a rig and trailer and with a good
driving record.
 
Section 1.3 Carrier shall furnish to Shipper a copy of the United States
Department of Transportation General Motor Carrier Safety Administration Form
MCS-150, Form MCS-90, and Form BMC-91X filed by Carrier as well as subsequent
updates for the duration of the business relationship.


Section 1.4  When Shipper desires Carrier to transport a Shipment, Shipper will
notify Carrier by e-mail, Electronic Data Interchange (EDI), verbally and/or by
facsimile, specifying the load, the destination, and the date by which the load
must reach the destination. Carrier will either accept or reject the opportunity
to transport the Shipment by return e-mail, EDI, and/or facsimile to the Shipper
in Section 13.4. If Carrier accepts, Carrier will be bound by the terms of this
Agreement with respect to each such Shipment. If Carrier rejects, the rejected
load will be considered as an allocated load to the Carrier in accordance with
Shipper obligations to award Carrier primary coverage of said lane.
 
1

--------------------------------------------------------------------------------


Section 1.5 Time is of the essence in Carrier’s performance of its obligations
hereunder, and Carrier agrees to provide timely communication relative to load
tenders and to transport all Shipments with prompt and reasonable dispatch in
accordance with scheduled delivery dates set by Shipper and its customers, as
communicated to Carrier as set forth in Section 1.4 herein, subject, however, to
compliance by Carrier with applicable laws and regulations and to conditions
beyond Carrier’s control.


ARTICLE 2


Compensation


Section 2.1 Carrier shall be compensated for each Shipment in accordance with
the rates set forth on IBIDTransport.com, a web-based rate management system, or
based on the delivery destination of the cargo, the total number of tons of
cargo hauled by Carrier and the agreed upon rate as contained in the applicable
purchase order. The fees paid to Carrier shall be no more favorable than the
fees paid by Shipper to any other third party carrier. User name and password
will be issued by Ilens Logistics Group at the request of Pilgrim’s Pride.
Carrier agrees that “P. C. Miler v.14” shortest miles option shall be utilized
as the basis for computing the mileage from the point of origination of a
shipment to the point of destination of a Shipment. Any deviation from this
aforementioned method must be approved in advance in writing by Shipper.


Section 2.2 Carrier represents and warrants that, during the term of this
Agreement, the rates agreed upon hereunder as may be modified in accordance with
the terms hereof from time to time, together with all charges, surcharges,
rebates, discounts, incentives and allowances agreed upon by the parties
(collectively, “Pricing Terms”), offered to Pilgrim’s Pride under this
Agreement, are and will remain as favorable as, or better than the Pricing Terms
offered by Carrier to any other shipper shipping similar products in like
quantities. In the event that Carrier at any time agrees, in writing or
otherwise, to Pricing Terms with another shipper that are in any way more
favorable than the Pricing Terms agreed to with Pilgrim’s Pride, Carrier shall
promptly notify Pilgrim’s Pride in writing and offer such terms to Pilgrim’s
Pride. In the event Pilgrim’s Pride accepts such modified terms, the parties
shall promptly prepare and execute an amendment to this Agreement reflecting
such revised terms. Carrier (or its applicable subsidiary) shall annually on the
anniversary of this Agreement, certify to Pilgrim’s Pride that Carrier remains
in compliance with this provision.


Section 2.3 At the time the Shipment is fully delivered, an invoice covering
that Shipment will be generated by Carrier and delivered to Shipper, in
accordance with the rates Carrier places in IBID, or based on the delivery
destination of the cargo, the total number of tons of cargo hauled by Carrier
and the agreed upon rate as contained in the applicable purchase order. The
invoice will be due and payable thirty (30) days from the date of receipt of the
invoice, provided that on or before said date Shipper has received from Carrier
(i) duly executed receipt(s) from whom delivery was made concerning the
applicable invoice, and (ii) such other supporting materials as Shipper may
reasonably require.


Section 2.4 Carrier shall maintain complete and accurate records of each
Shipment and all transactions under this Agreement, including all supporting
documentation and proof of delivery, and in a manner consistent with generally
acceptable accounting procedures. Within two (2) days notice by Shipper, Carrier
shall provide Shipper and/or its representatives with access to and the right to
examine all records involving any transaction related to the Agreement. Such
right shall be for the period covered by this Agreement and until the expiration
of five (5) years after termination of this Agreement.


ARTICLE 3


Payment of Rates and Charges
 
Section 3.1 Within thirty (30) days after Shipper’s receipt of Carrier’s
delivery receipt, Shipper shall pay Carrier the rates and charges applicable to
the shipment of cargo. In exchange for Shipper’s guarantee of prompt payment,
(i) agrees not to contact Shipper’s customers, consignors, consignees or any
party other than Shipper concerning payment for transportation services; and,
(ii) agrees to indemnify, defend, and hold Shipper, its customers, consignors,
and consignees harmless from any claim or demand made by any subcontractor of
Carrier or other party for payment for transportation services related to a
shipment of cargo tendered under this Agreement.
2

--------------------------------------------------------------------------------


 
Section 3.2 Any claim for overpayment or underpayment for transportation
services provided pursuant to this Agreement shall be presented by the party
asserting the claim to the other party within sixty (60) days of discovery of
the claim, but in no event will any such claim(s) be asserted more than one
hundred eighty (180) days after the delivery of the shipment or shipments giving
rise to any such claim. Claims shall be supported by appropriate documentation
showing the amount of the overcharge or the undercharge, as the case may be. The
Parties shall pay, deny, or make a firm compromise offer within forty-five (45)
days of receiving a claim.
 
Section 3.3 Carrier will pay all licenses, fees, taxes, fuel tax payments, road
tax, equipment use fees or taxes, equipment license fees, driver’s license fees,
tolls and any other fees and fines that may be assessed on its equipment or its
operations.
 
ARTICLE 4


Term


Section 4.1 This Agreement shall be continuously in effect beginning as of the
Effective Date, unless terminated as herein provided.


Section 4.2 Either party may terminate this Agreement for any reason by giving
the other party at least thirty (30) days prior written notice.


ARTICLE 5


Acceptance of Commodities, Risk of Loss and Claims


Section 5.1 Carrier, by accepting Shipper’s Commodities for transportation,
whether or not by signing an original Bill of Lading or accepting an electronic
shipping document in lieu of an original Bill of Lading, acknowledges that the
Commodities are in good condition except for any exceptions written on these
documents. All shipments shall be transported under the bill of lading utilized
by Shipper or such other documents that Shipper and Carrier may mutually agree
in writing to use. To the extent the terms and conditions of any bill of lading,
purchase order, invoice or other document or instrument conflict with any
provision of this Agreement, the terms of this Agreement will control.


Section 5.2 Handling procedures for claims for loss, damage and delays (but
specifically not salvage rights as set forth in Section 5.3 below and claims
handling resolution) will be in accordance with 49 C.F.R. 370. The form for
loss/damage claims to be utilized by the parties shall be the form attached
hereto as Exhibit “2.” For claims purposes hereunder, the full amount of each
invoice generated by Shipper to whom the Commodities constituting the cargo are
being sold, shall be the agreed value of the applicable cargo.


Section 5.3 Except with the express written consent of Shipper, Carrier shall
not under any circumstances whatsoever cause, suffer or permit either (i) the
sale or disposal of any Commodities constituting the cargo or (ii) any offer to
sell or dispose of any such Commodities, whether as salvage or otherwise. In the
event of an accident involving any Commodities being transported by Carrier for
Shipper, the decision regarding the disposition of such Commodities shall be
within the sole and absolute discretion and right of Shipper. If the product is
determined to be salvageable by the Shipper, any salvage or rendering value,
less associated costs, shall be credited to Carrier’s account to offset such
loss liabilities. Title to such Commodities and the right to determine
disposition of same remains with Shipper during transport and shall pass to
Customer upon delivery and acceptance of such Commodities by Customer without
any noted discrepancy. However, Carrier shall remain liable to Shipper as if
Carrier was a common carrier at common law for the full actual loss, damage or
injury to Commodities occurring while in the custody, possession or control of
Carrier hereunder or resulting from Carrier’s performance or failure to perform
the services provided for in this Agreement, except to the extent such
performance is excused under Section 13.10 hereof.


Section 5.4 With regard to Carrier’s liability to Shipper for loss, damage or
injury to Commodities, Carrier shall indemnify and hold harmless Shipper and all
of its directors, officers, employees and agents (the “Indemnitees”) from and
against any claims, losses, damages, judgments, awards, penalties or other costs
or expenses (including, but not limited to, any reasonable attorneys’ fees), and
defend, at Carrier’s cost, each Indemnitee against any threatened, pending or
initiated claim, action, litigation, suit, arbitration, mediation or proceeding,
arising out of or connected with any cargo claims. Any such cargo claim
includes, but is not limited to, prepaid shipping costs, storage,
rework/transportation charges as well as the full invoice value of the loss of,
damage to, or destruction of Commodities, either partial or total, which
occurred while such Commodities were in the custody, possession or control of
Carrier or parties under its control including, but not limited to, employees,
agents or other representatives of Carrier.
3

--------------------------------------------------------------------------------




ARTICLE 6


Insurance


Section 6.1 Carrier shall have obtained as of the Effective Date and shall
maintain throughout the term of this Agreement, insurance according to Shipper’s
vendor insurance requirements policy which has been incorporated by reference
and herein attached as Exhibit “3.”


Section 6.2 Carrier shall deliver to Shipper, as of the Effective Date and
whenever thereafter reasonably requested by Shipper, certificates of insurance
from each applicable insurer reflecting the effectiveness of the insurance
coverages required in Section 6.1 herein, providing for at least thirty
(30) days advance written notice to Shipper of the insurer’s intention to cancel
or materially change any of the insurance policies.


Section 6.3 In lieu of providing the insurance coverages described above and
with the express approval of Shipper’s Risk Management Department, Carrier may
furnish evidence of its authorization to self-insure.


ARTICLE 7


Indemnification


Section 7.1 CARRIER SHALL DEFEND, INDEMNIFY, AND SAVE SHIPPER, ITS’ AFFILIATED
ENTITIES, AND THE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF SHIPPER HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES, COSTS, EXPENSES, CLAIMS, DEMANDS,
LIABILITIES, SUITS OR ACTIONS (INCLUDING ALL REASONABLE EXPENSES AND ATTORNEY’S
FEES) ARISING OUT OF INJURIES TO OR THE DEATH OF ANY PERSON OR PERSONS,
INCLUDING THE EMPLOYEES OF EACH PARTY HERETO, OR ARISING OUT OF LOSS OF OR
DAMAGE TO THE PROPERTY OF ANY PERSON OR PERSONS, INCLUDING THE PROPERTY OF
SHIPPER (EXCLUDING LOSS AND DAMAGE TO CARGO WHICH IS COVERED ELSEWHERE IN THIS
AGREEMENT) TO THE EXTENT CAUSED BY OR RESULTING FROM THE NEGLIGENCE OF CARRIER
OR ANY OF ITS AGENTS, SUBCONTRACTORS, EMPLOYEES OR PARTIES UNDER ITS CONTROL AND
ARISING OUT OF OR RELATED TO CARRIER’S PERFORMANCE UNDER THIS AGREEMENT. CARRIER
ASSUMES NO LIABILITY UNDER THIS PARAGRAPH FOR ANY OCCURRENCE THAT IS THE RESULT
OF THE SOLE NEGLIGENT ACTS OR OMISSIONS OF SHIPPER.


ARTICLE 8


Representations and Warranties of Carrier


Section 8.1 Carrier hereby represents and warrants to Shipper, that as of the
Effective Date and as of the date of each Shipment:


(a) Their Federal Highway Administration permit is valid and is in full force
and effect, not having been rescinded or affected in any way and Carrier has
obtained and maintained all other licenses, permits and authorizations and
approvals of whatever kind and nature applicable to Carrier and for the
transportation services provided hereunder.
4

--------------------------------------------------------------------------------


    (b) All applicable federal, state and local laws and regulations or orders
have been and will be strictly complied with, including, without limitation, (i)
no commingling of Commodities with any hazardous substances or poisons as
defined by the U. S. Department of Transportation, Environmental Protection
Agency, Federal Drug Administration, or any other federal, state, or local
governmental agency or municipality, and (ii) compliance with the requirements
of the Sanitary Food Transportation Act of 1990, as may be amended from time to
time, and any regulations derived therefrom, including, without limitation,
shipping Commodities only with food and acceptable non- food products as defined
in the Sanitary Food Transportation Act of 1990.


(c) Carrier (and if different from Carrier, any driver of a Shipment) has not
been and is not now under any indictment, or a defendant in any lawsuit, or the
subject of any administrative or other proceeding instituted by any federal,
state or local governmental agency or entity, and to the best of its (their)
knowledge there are no such proceedings threatened.


(d) If Carrier is a corporation, general partnership, limited partnership, joint
venture, trust, or other type of business association, as the case may be,
Carrier (i) if either a corporation duly incorporated or a partnership or trust,
joint venture or other type of business association duly organized, is validly
existing, and in good standing under the laws of the state of its formation or
existence, and has complied with all conditions prerequisite to its doing
business in Texas and any other state where Carrier conducts business, and (ii)
has all requisite power and all governmental certificates of authority,
licenses, permits, qualifications and documentation to operate its trucks or
trailers and to carry on its business as now being, and as proposed to be,
conducted.


(e) The execution, delivery, and performance by Carrier of this Agreement (i) is
within Carrier’s powers and have been duly authorized by Carrier, (ii) will not
violate, be in conflict with, result in a breach of, or constitute (with due
notice or lapse of time, or both) a default under a violation of any agreement
of Carrier, and (iii) this Agreement constitutes the legal, valid, and binding
obligations of Carrier, enforceable in accordance with its respective terms.


(f) All information, financial statements, insurance certificates, and any other
data and instruments given or to be given to Shipper are, or at the time of
delivery will be, accurate, complete, and correct in all material respects and
do not, or will not, omit any fact, the inclusion of which is necessary to
prevent the facts contained therein from being materially misleading.


(g) All federal, state, county, municipal, and City income and other tax returns
required to have been filed by Carrier have been timely filed and all taxes and
related liabilities which have become due pursuant to such returns or pursuant
to any assessments received by Carrier have been paid in full. 


(h) Carrier has received and continuously maintained a “satisfactory” safety
rating as issued by the U. S. Department of Transportation.


(i) The insurance coverages required by Section 6.1 herein are in full force and
effect and will not lapse or be terminated at any time during the term of this
Agreement.


ARTICLE 9
 
Carrier’s Operating Authority and Safety Rating
 
Section 9.1 Carrier represents and warrants that all transportation performed
under this Agreement shall be contract carriage. To the extent that Carrier
performs services pursuant to this Agreement within, or to or from Canada, it
shall procure and maintain any and all operating authorities or permits required
to be held by Carrier under any applicable Federal, Provincial or Territorial
laws and shall adhere to the Canadian National Safety Code. Without cost to
Shipper, Carrier shall provide and complete all preventive maintenance and
ongoing maintenance including, but not limited to, periodic safety inspections,
annual safety inspections and emissions testing pursuant to the standards set
out in any and all of the applicable motor vehicle statutes and regulations of
the applicable jurisdiction(s) of operation. Carrier warrants that it shall
notify Shipper in the event of any suspension, cancellation, termination, or
withdrawal of its operating authorities, in which event, Shipper shall have the
right to terminate this Agreement immediately upon written notice to Carrier.
 
Section 9.2 Carrier further represents and warrants that it shall at all times
maintain a U.S. DOT safety rating that is “satisfactory”, “conditional”,
(subject to Shipper’s policies as amended from time to time), or “unrated”; and
if to the extent that Carrier performs services pursuant to this Agreement
within, or to or from Canada, comparably, Carrier shall maintain a Canadian
“carrier safety rating” that is “satisfactory”, “conditional” or
“satisfactory-unaudited” in accordance with the Ontario Ministry of
Transportation standards pursuant to the Highway Traffic Act and Regulations
and/or any other Provincial or Territorial equivalent, which has jurisdiction
over the Carrier’s operations. Carrier warrants that it will promptly notify
Shipper if Carrier is assessed an “unsatisfactory” safety rating, or if any
equipment is known to be or reported as defective or which is not in compliance
with the applicable Federal, State, Provincial or Territorial statute or
regulation pertaining to vehicle or highway safety and Shipper will suspend all
service with Carrier and this Agreement shall be terminated.
5

--------------------------------------------------------------------------------


    Section 9.3 To the extent that Carrier performs services pursuant to this
Agreement within, or to or from Canada, Carrier warrants that it holds a valid
registration with the Commercial Vehicle Operator’s Registration (CVOR) System
for transporting goods through Canada. Carrier shall notify Shipper immediately
of any conviction or sanction against its CVOR rating.
 
Section 9.4 To the extent that Carrier performs services pursuant to this
Agreement within, or to or from Canada, Carrier holds a valid license or
certificate to operate an Extra-Provincial truck undertaking, and to engage in
the Intra-Provincial truck transportation of goods or valid overweight permits
pursuant to any applicable laws if necessary or as issued under the Motor
Vehicle Transport Act, 1987 or any Highway Traffic Act or equivalent as
applicable to the jurisdiction of the trip/route.
 
Section 9.5 To the extent that Carrier performs services pursuant to this
Agreement within, or to or from Canada, Carrier is authorized to transact bonded
highway carrier operations in Canada, and warrants that it holds the applicable
bonded highway carrier code as issued by the Canada Border Services Agency
(“CBSA”).
 
Section 9.6 To the extent that Carrier performs services pursuant to this
Agreement within, or to or from Canada, Carrier has signed Partners in
Protection memorandum of understanding with the CBSA and has been certified
and/or validated by the United States Bureau of Customs and Border Protection
(“CBP”) as a participant in the Customs-Trade Partnership Against Terrorism.
 
Section 9.7 To the extent that Carrier performs services pursuant to this
Agreement within, or to or from Canada, Carrier warrant that it is an approved
carrier under the CBSA’s Customs Self-Assessment program, and is a registered
participant in the Free and Secure Trade (“FAST”) program and that it holds a
Standard Alpha Code number as issued by the National Motor Freight Association
(“NMFTA”).
 
ARTICLE 10
 
Drivers and Equipment
 
Section 10.1 Carrier shall ensure that he/she and his/her/its drivers are
properly trained and licensed, and are competent and capable of safely handling
and transporting Shipper’s shipments of cargo. Carrier agrees that drivers will
be dispatched in accordance with the maximum available hours of service as
provided in rules promulgated by the FMCSA while in the United States or as
provided by any Canadian authority whose jurisdiction is within Carrier’s
route/trip.
 
Section 10.2 Carrier shall provide and maintain all equipment required for the
services requested by Shipper and shall only use and provide equipment that is
clean, in good operating condition and repair, in compliance with any and all
Federal and/or State, Provincial/Territorial, Municipal statutes and
regulations, and is suitable and properly configured to safely load, transport,
and unload the shipments of cargo tendered by Shipper. Carrier shall ensure that
all equipment and all loads are in compliance with the environmental standards
of any and all jurisdictions on its route and must act in accordance with these
environmental standards.’ All equipment provided for the transportation of food
or food grade products will comply with the requirements of The Sanitary Food
Transportation Act, or, to the extent that Carrier performs services pursuant to
this Agreement within, or to or from Canada, the Food and Drug Acts and any/all
other applicable statutes and regulations, including, but not limited to the
Ontario Food Safety and Quality Act, 2001, or any other jurisdiction’s
equivalent.
 
Section 10.3 Drop Trailer/Interchange. In the event that Carrier participates in
a drop trailer arrangement for the benefit of any of Shipper’s customers or
Shipper, Carrier agrees that it shall address all damage or liability issues
directly with the responsible customer or Shipper. Carrier agrees that Shipper
shall only be responsible for the direct acts of its employees, and not for the
actions of customers, lumpers, draymen, other carriers, or any other third party
(“Third Parties”), unless Shipper proximately caused or contributed to the
actions of any of the Third Parties. If Carrier agrees to interchange equipment
to another carrier or to use equipment owned by a third party, Carrier, will
address any interchange agreement directly with that motor carrier or equipment
owner.
6

--------------------------------------------------------------------------------




ARTICLE 11


Independent Contractor


Section 11.1 Carrier shall be an independent contractor with respect to all work
performed under this Agreement. Neither Carrier nor anyone used or employed by
Carrier shall be deemed for any purpose to be the employee, agent, servant, or
representative of Shipper in the performance of such work, or in any matters
arising out of Carrier’s obligations under this Agreement. Shipper shall have no
right of supervision, direction or control over Carrier, its employees, or
agents. As an independent contractor, Carrier assumes full responsibility for
the payment of federal, state and local taxes or contributions or taxes for
unemployment insurance, pensions, worker’s compensation, and related matters
with respect to Carrier’s employees engaged in the performance of its services.


ARTICLE 12


Dispute Resolution


Section 12.1  If a dispute arises from or relates to transactions between the
Parties, the Parties shall endeavor to settle the dispute first through direct
discussions and negotiations. If the dispute cannot be settled through direct
discussions, the Parties shall endeavor to settle the dispute by mediation under
the Mediation Rules of the American Arbitration Association before recourse to
the arbitration procedures contained in this Agreement. If a dispute has not
been resolved within 90 days after the written notice beginning the mediation
process (or a longer period, if the Parties agree to extend the mediation), the
mediation shall terminate and the dispute shall be settled by binding
arbitration in Dallas, Texas or such other location as agreed upon by the
Parties.  The arbitration will be conducted in accordance with the procedures in
this document and the Rules of the American Arbitration Association in effect on
the date of the engagement letter, or such other rules and procedures as the
Parties may designate by mutual agreement.  In the event of a conflict, the
provisions of this document will control.


Section 12.2 The arbitration shall be conducted by a single arbitrator as agreed
upon by the Parties. If the Parties cannot agree on a single arbitrator, the
arbitration will be conducted before a panel of three arbitrators, one selected
by each Party and the third arbitrator selected by the Parties’ two arbitrators
from a panel provided by the American Arbitration Association.  Any issue
concerning the extent to which any dispute is subject to arbitration, or
concerning the applicability, interpretation, or enforceability of these
procedures, including any contention that all or part of these procedures are
invalid or unenforceable, shall be governed by the agreement between the Parties
and the Federal Arbitration Act and resolved by the arbitrators.  No potential
arbitrator shall be appointed unless he or she has agreed in writing to abide
and be bound by these procedures.


Section 12.3 The individual arbitrator or the arbitration panel shall have no
power to award non-monetary or equitable relief of any sort.  The
arbitrator/panel shall also have no power to award (a) damages inconsistent with
any applicable agreement between the Parties or (b) punitive damages or any
other damages not measured by the prevailing Party’s actual damages; and the
Parties expressly waive their right to obtain such damages in arbitration or in
any other forum.  In no event, even if any other portion of these provisions is
held to be invalid or unenforceable, shall the arbitrator/panel have power to
make an award or impose a remedy that could not be made or imposed by a court
deciding the matter in the same jurisdiction.


Section 12.4 Discovery shall be permitted in connection with the arbitration
only to the extent, if any, expressly authorized by the arbitration panel upon a
showing of substantial need by the Party seeking discovery.


Section 12.5 All aspects of the arbitration shall be treated as confidential. 
The Parties and the arbitrator/panel may disclose the existence, content or
results of the arbitration only as provided in the Rules or by the Parties. 
Before making any such disclosure, a Party shall give written notice to all
other Parties and shall afford such Parties a reasonable opportunity to protect
their interests.


Section 12.6 The result of the arbitration will be binding on the Parties, and
judgment on the arbitration award may be entered in any court having
jurisdiction. The prevailing Party in any dispute that is resolved by this
dispute resolution process shall be entitled to recover from the other Party
reasonable attorneys’ fees, costs and expenses incurred by the prevailing Party
in connection with such dispute resolution process.


7

--------------------------------------------------------------------------------




ARTICLE 13


Miscellaneous


Section 13.1 All information and materials with respect to Shipper’s costs,
procedures and other details of Shipper’s business obtained by Carrier in
connection with the performance of services hereunder is confidential and shall
not, without Shipper’s prior written consent, be disclosed by Carrier, its
employees, or agents to any third person.


Section 13.2 More than one copy of this Agreement may be executed by the parties
hereto. Each such executed copy shall have the full force and effect of an
original executed instrument.


Section 13.3 AUDIT: The Carrier shall keep accurate books of account and records
covering all transactions involving the transportation services provided under
this Agreement. Shipper, or its authorized representative, shall have the right,
during normal business hours, to examine such books and records to the extent
necessary to determine compliance with the supply of the transportation
services. All such books and records shall be kept available during the term of
business relationship and for at least three (3) years after their creation.


Section 13.4 Any notice or communication required or permitted hereunder shall
be given in writing, sent by (a) expedited delivery service with proof of
delivery or (b) United States Mail, postage prepaid, registered or certified
mail, addressed as follows:


If to Shipper:  Pilgrim’s Pride Corporation
4845 Hwy. 271 N
Pittsburg, TX 75686
Attention: Sarah Baker Hanna
Telephone: 903-434-1146
 
With copy to:  Pilgrim’s Pride Corporation
4845 Hwy. 271 N
Pittsburg, TX 75686
Attention: VP Risk Management
 
If to Carrier:  Pat Pilgrim d/b/a Pat Pilgrim Farms
1535 Loop 179
Pittsburg, TX 75686
Telephone: 903-856-0316
Attn: Pat Pilgrim   
 


or to such other address or to the attention of such other person as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of delivery service or
certified or registered mail, as of the date of deposit or delivery to the
United States Mail or expedited delivery service in the manner provided herein,
or in the case of facsimile, upon receipt. Either party hereto may change the
address for notice specified above by giving the other party ten (10) days
advance written notice of such change of address.


Section 13.5 This Agreement shall be binding upon and inure to the benefit of
the parties and their respective heirs, legal representatives, and permitted
successors and assigns. The rights of Carrier under the Agreement are not
assignable without the prior written consent of Shipper.


Section 13.6 This agreement is entered into in Texas and shall be governed and
construed in accordance with the laws of the State of Texas. If any matters in
dispute are required to be settled by litigation, such trials will be decided by
a judge. THE PARTIES WAIVE TRIAL BY JURY IN ANY SUCH ACTION(S) AND CONFIRM THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO THEIR BUSINESS TRANSACTIONS. For any
such action(s) related to their business transactions or enforcement of any
arbitration, the parties submit themselves to the jurisdiction of the State or
Federal Courts located in Dallas, Texas.
8

--------------------------------------------------------------------------------




Section 13.7 This Agreement may not be modified or amended, except by an
agreement in writing signed by an approved representative of Shipper and
Carrier. The parties may waive any of the conditions contained herein or any of
the obligations of the other party hereunder, but any such waiver shall be
effective only if in writing and signed by the party waiving such conditions or
obligations.


Section 13.8 Each person executing this Agreement warrants and represents that
he is fully authorized to do so.


Section 13.9 This Agreement, including the Exhibits hereto, constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings of the
parties in connection therewith. No representation, warranty, covenant,
agreement or condition not expressed in this Agreement shall be binding upon the
parties hereto or shall affect or be effective to interpret, change or restrict
the provisions of this Agreement.


Section 13.10 Shipper shall not be liable in any respect for failure to tender
the minimum number of loads set forth in Section 1.1, nor shall Carrier be
liable in any respect for failure to transport, accept, handle or complete
movement of such loads where such failures on part of Shipper or Carrier are
caused, directly or indirectly, by war, conditions of war, strikes, lock-outs,
explosions, fires, floods, hurricanes, cyclones, or other acts of God or
casualties beyond the control of Shipper or Carrier. During the existence of any
of these conditions, the obligations of the parties hereunder shall be suspended
for the duration of same. Upon cessation of the conditions enumerated, the
obligations of the parties hereunder shall resume and the term of this Agreement
shall be extended by a period equal to the period during which such obligations
were suspended.


Section 13.11 If any provision of this Agreement is held to be violative of any
law or regulation, or is unenforceable for any reason, such illegality shall not
affect the remaining portions of this Agreement, which shall remain in full
force and effect.


Section 13.12 Carrier shall be free to accept freight for transportation from
shippers other than Shipper, and Shipper shall be free to tender freight for
transportation to carriers other than Carrier.


Section 13.13 Neither Party will offer or provide to the employees, agents or
other representatives of the other Party any favors, gratuities, gifts,
payments, or anything of value, whether or not in an attempt to influence such
person’s administration of the provisions of this Agreement or to otherwise gain
unfair advantage individually and/or relative to competing suppliers/vendors.


Additionally, each Party will immediately report to the other Party any requests
made for favors, gratuities, gifts, payments or anything of value by employees,
agents or other representatives of such Party and will cooperate with respect to
any inquiry or investigation being conducted related to such activities or
alleged activities. Pilgrim’s Pride has established its Pride Line with the
toll-free number of 1-888-536-1510 to report any unethical conduct.


Section 13.14 This Agreement shall be construed as a whole in accordance with
the fair and reasonable meaning of its language, and, regardless of which party
co-drafted this Agreement, this Agreement shall not be construed in favor of or
against either party.


Section 13.15 This Agreement constitutes the complete and entire agreement
between the parties and supersedes any prior or contemporaneous agreements or
understandings between the parties with respect to its subject matter. This
Agreement covers and controls the entire business relationship between the
parties including any claims, disputes or other conflicts which may arise
between the parties and which are brought or occur after the effective date even
if the events or actions occur in whole or in part prior to the Effective Date.
9

--------------------------------------------------------------------------------


 
ARTICLE 14
 
Carrier’s Cargo Liability and Claims
 
Section 14.1 Carrier shall have the sole and exclusive care, custody and control
of the shipments of cargo tendered by Shipper from the time Carrier picks up a
shipment until delivery to the customer or consignee. Carrier shall be liable to
Shipper for actual loss and damage to shipments of cargo, and for delayed
deliveries, arising from Carrier’s performance of or failure to perform the
services required by this Agreement; provided, however, that Carrier shall not
be liable for loss, damage, or delay to shipments caused solely by an act of
God, public enemy, acts of war, insurrection, riot, or the negligence of Shipper
or its customer(s), in which case Carrier has the burden of proving
applicability of the exception. Any seals applied to trailer are not to be
broken or removed prior to delivery at destination without prior written consent
from Shipper.
 
Section 14.2 Carrier shall be liable for the full, actual value of the shipments
of cargo tendered by Shipper to Carrier. No released value rates, or other
limitation of cargo liability, shall be valid or enforceable against Shipper or
its customers unless expressly agreed to by Shipper in a signed writing separate
from any bill of lading or other delivery receipt issued by Carrier.
 
Section 14.3 Shipper shall file a claim (i) for loss or damage to shipments
within three (3) months from the date of delivery and (ii) for delay (or
non-delivery) within three (3) months of the date that delivery reasonably
should have been made. Within ninety (90) days of receiving a claim from Shipper
for loss, damage, or delay, Carrier shall pay or deny the claim (in which case
the reasons for denial shall be fully explained), or make a firm compromise
offer.
 
Section 14.4 To the extent that any of the terms of this Agreement are
inconsistent with the Truck Transportation Act, R.S.O. 1990, c. T.22, as
amended, and the Regulations thereto or similar provincial or territorial
legislation having jurisdiction, and/or the provisions of any bill of lading,
the terms of this Agreement shall prevail.
 
ARTICLE 15
 
Bills of Lading and Delivery Receipts
 
Section 15.1 Carrier will issue and sign a standard, uniform straight bill of
lading or other receipt (“Receipt”) acceptable to Shipper and Shipper’s
customers upon acceptance of a shipment of cargo for transportation. If Carrier
permits the shipper to prepare the bill of lading, Carrier warrants that it
shall ensure that the bill of lading properly names Carrier as the “carrier” on
the load prior to signing it, and shall strike through and correct any erroneous
designation of any other person as “carrier” (including Shipper) on the bill of
lading. Any terms and conditions written or printed on the Receipt shall have no
effect against Shipper, unless specifically agreed to by Shipper in this
Agreement or in a separate signed writing apart from the Receipt. Carrier shall
submit an original copy of the Receipt to Shipper evidencing delivery of the
shipment of cargo unless otherwise instructed by Shipper, in which case Carrier
shall retain custody of the Receipt and provide it to Shipper upon request.
 
ARTICLE 16
 
Factoring
 
Section 16.1 Carrier shall provide Shipper thirty (30) days prior written notice
of any assignment, factoring, or other transfer of its right to receive payments
arising under this Agreement and obtain Shipper’s written consent to such
assignment, factoring, or other transfer prior to same taking legal effect. Such
written notice shall include the name and address of assignee/transferee, date,
date assignment is to begin, and terms of the assignment, and shall be
considered delivered upon receipt of such written notice by Shipper.


ARTICLE 17
 
Subcontractors
 
Section 17.1 Carrier specifically agrees that it shall be the party solely
responsible for operating the equipment necessary to transport cargo under this
Agreement and that it shall use its best efforts not to sub-contract, broker or
tender to any third party for transportation any cargo tendered to Carrier
pursuant to this Agreement. In the event that Carrier shall employ any
subcontractor or other person for the performance of all or any portion of the
services required hereunder to be performed by Carrier, Carrier shall be and
remain liable to Shipper under the terms of this Agreement including, without
limitation, liability for loss, damage or delay of any shipments of cargo,
whether such loss, damage or delay occurred while such shipment was in the
possession of Carrier or such subcontractor or other person. Carrier shall be
solely and exclusively responsible to pay any charges of any subcontractor or
other person.
10

--------------------------------------------------------------------------------


ARTICLE 18


Recall


Section 18.1 In the event any cargo shipped hereunder is recalled pursuant to a
Class I Recall under regulatory standards promulgated by the U.S.D.A.
(“Recall”), whether initiated by Carrier or by decision, action or order of any
governmental authority due to the actions of Carrier, Carrier shall notify
Shipper via direct telephone prior to the implementation of such Recall. Any
Recall pursuant to this paragraph shall be carried out in the name of Carrier,
provided, however, that insofar as reasonably possible, Carrier shall consult
with Shipper as to the necessity for and wording of any press release or similar
public statement relating to the recall or recovery; and Carrier shall be
responsible for all costs and expenses related to such Recall, including but not
limited to shipping expenses.


Section 18.2 In the event any cargo shipped hereunder is recalled pursuant to a
Class I Recall under regulatory standards promulgated by the U.S.D.A.
(“Recall”), whether initiated by Shipper or by decision, action or order of any
governmental authority due to the actions of Shipper, Shipper shall notify
Carrier prior to the implementation of such Recall via direct telephone prior to
the implementation of such Recall. Any Recall pursuant to this paragraph shall
be carried out in the name of Shipper and Shipper shall be responsible for all
costs and expenses related to such Recall, including but not limited to shipping
expenses.


Section 18.3 Any and all costs and expenses of cargo inspection and/or testing
required by Shipper to confirm compliance with this Agreement, or as a result of
Recall, shall be borne by Carrier.


ARTICLE 19
 
NO LIEN
 
Section 19.1 Carrier shall have no lien, and hereby expressly waives its right
to any lien on any cargo, freight, or property of Shipper or any of its
customers, consignors or consignees.




EXECUTED on the dates indicated below but effective as of the Effective Date
first above written.




FOR CARRIER:      FOR SHIPPER:


PAT PILGRIM d/b/a PAT PILGRIM FARMS  PILGRIM’S PRIDE CORPORATION   


By: /s/ Pat Pilgrim      By: /s/ Mark Lawrence    


Print Name: Pat Pilgrim         Print Name: Mark Lawrence   


Title: Owner PPF       Title: V.P.-Risk Management   


Date: 12-28-05            Date: 1/3/06     


 


/s/ TT   
Tim Thomas (Initials)
Sr. V.P.- Procurement

11

--------------------------------------------------------------------------------





EXHIBIT A


Carrier will provide the following transportation services pursuant to the
Agreement:





1)  
Hauling corn and soybean meal from Pittsburg to Mt. Pleasant using Vendor’s
equipment.

2)  
Hauling corn and soybean meal from Pittsburg to Mt. Pleasant using Pilgrim’s
Pride equipment.

3)  
Hauling flaked corn to Pilgrim’s Pride’s customers using Vendor’s equipment.

4)  
Hauling flaked corn to Pilgrim’s Pride customers using Pilgrim’s Pride’s
equipment.

5)  
Hauling sacked feed to Pilgrim’s Pride’s customers using Vendor’s equipment.

6)  
Hauling sacked feed to Pilgrim’s Pride’s customers in Pilgrim’s Pride’s
equipment.

7)  
Any other services requested by Shipper and agreed upon by both Parties.





12

--------------------------------------------------------------------------------



EXHIBIT "1"
FHA Operating Permit

13

--------------------------------------------------------------------------------



EXHIBIT "2"
Claim Form


Standard Form for Presentation of Loss and Damage Claims
Approved by the Interstate Commerce Commission; Freight claim Division, American
Railway Association; National Industrial Traffic League, and the National
Association of Railway Commissioners.



         
(Name of person to whom claim is prompted)
 
(Address of claimant)
 
(Claimant's Number)
         
(Name of Carrier)
 
(Date)
 
(Carrier's Number)
         
(Address)
       



This claim for $    is made against the carrier named above by  Pilgrim's Pride 
for                                                                                                                     
(Name of Claimant)
                                                                        in
connection with the following described shipments:
(Loss or Damage)


Description of
shipments                                                                                                                              
                      


Name and address of cosignor
(shipper)                                                                                                            
         


Shipped from      : To      
(City, Town or Station)     (City, Town or Station)


Final Destination    : Routed Via     
(City, Town or Station)     (City, Town or Station)


Bill of Lading issued by    Co: Date of Bill of Lading    


Paid Freight Bill (Pro) Num   ; Original Car Number and Initial    
 

Name and address of consignee (whom shipped to)       


If shipment reconsigned en route, state particulars:         


DETAILED STATEMENT SHOWING HOW AMOUNT CLAIMED IS DETERMINED
(Number and description of articles, nature and extent of loss or damage,
invoice price of articles, amount of claim, etc.)


                                                                                                                                                                                                             
                                                                                                                                                                                                             
                                                                                                                                                                                                   
         
                                                                                                                                                                                                             
                                                                                                                                                                                                             
 
Total Amount Claimed


IN ADDITION TO THE INFORMATION GIVEN ABOVE, THE FOLLOWING DOCUMENTS ARE
SUBMITTED IN
SUPPORT OF THIS CLAIM*


( ) 1. Original bill of lading, if not previously surrendered to carrier
( ) 2. Original paid freight (expense) bill.
( ) 3. Original invoice or certified copy.
4. Other particulars obtainable in proof of loss or damage claimed.
Remarks:
                                                            
                     
                                                                                                             
        
                                                                                                                                                                                                         
                                                                                                                                                                                                         
 
The foregoing statement of facts is hereby certified to as
correct:                             (Signature of Claimant)


 
Claimant should assign to each claim a number, inserting same in the space
provided at the upper right hand corner of this form. Reference should be made
thereto in all correspondence pertaining to this claim.
 
* Claimants will please place (x) before such of the documents mentioned as have
been attached, and explain under "Remarks" the absence of any of the
 
the documents call for in connection with this claim. When for any reason it is
impossible for claimant to produce original bill of lading, or paid freight
bill,
 
claimant should indemnify carrier or carriers against duplicate claim, supported
by original documents.
 
14

--------------------------------------------------------------------------------



EXHIBIT "3"




PILGRIM’S PRIDE CARRIER MINIMUM INSURANCE REQUIREMENTS
 
All Carriers providing products or services for Pilgrim's Pride Corporation are
to have the following minimum requirements on their Certificate of Insurance.


General Liability


 General Aggregate     $2,000,000
Products/Completed Operations   $1,000,000
and/or Professional Liability    $1,000,000 (if applicable)
Each Occurrence     $1,000,000
 


 
Automobile Liability
Combined Single Limit    $1,000,000


Workers Compensation    Statutory
Employers’ Liability  
Each Accident     $100,000
Policy Limit      $500,000
Each Employee     $100,000


Pilgrim's Pride Corporation is to be listed as an Additional Insured on General
Liability and Auto policies. A 30-day notice of cancellation is also required.
Pilgrim’s Pride Corporation reserves the right to modify these requirements as
deemed necessary for the risk presented to Pilgrim’s Pride Corporation.


The certificate holder address should read as follows:
Pilgrim's Pride Corporation
Attn: Risk Management
4845 Highway 271 North
Pittsburg, TX 75686


***All trucking and freight vendors are required to have Motor Truck Cargo with
a minimum limit of $100,000***


***All trucking and freight brokers are required to have Contingent Motor Truck
Cargo with a minimum limit of $100,000***


15

--------------------------------------------------------------------------------

